Citation Nr: 1224789	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-04 297	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for the service-connected pulmonary disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Army from October 1974 to October 1977.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2007, a Travel Board hearing was held at the above RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  Thereafter, the Board remanded the case for additional development in September 2007.  The Board most recently remanded the case for additional development in August 2010; the case has now been returned to the Board for appellate review.

The issues of entitlement to service connection for a cardiac disorder and obstructive sleep apnea have been raised by the record, but those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.


FINDINGS OF FACT

Throughout the appellate period, it is at least as likely as not that the appellant's service-connected pulmonary disability has been characterized by pulmonary hypertension (PHTN).


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, the schedular criteria for an evaluation of 100 percent for the appellant's service-connected pulmonary disability have been met since April 20, 2004.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Codes 6600, 6825-6833, 6840-6845 and 6846 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the disposition herein, additional discussion of those procedures is unnecessary.

II.  The Merits of the Appeal

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the appellant, as well as the entire history of the appellant's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

While this case was in appellate status, the regulations pertaining to the evaluation of respiratory conditions were amended, effective October 6, 2006.  See 71 Fed. Reg. 52457-52460 (2006) (presently codified at 38 C.F.R. § 4.96 (2006)).  Generally, where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran will apply unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the  Secretary did so.  But see VAOPGCPREC 7-2003 (Nov. 19, 2003), pointing out that the United States Court of Appeals for the Federal Circuit (Federal Circuit) - in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991), to the extent that Karnas conflicts with the precedents of the United States Supreme Court and the Federal Circuit. That is, when amended regulations expressly state an effective date and, as in this case, do not include any provision for retroactive applicability, application of the  revised regulations prior to the stated effective date is precluded, notwithstanding Karnas, and the prior version may be applied, if more favorable, to periods preceding and following the change.  See also VAOGCPREC 3- 2000 (Apr. 10, 2000); VAOPGCPREC 11-97 (Mar. 25, 1997); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

However, this change in the regulations did not alter any of the specific criteria listed in Diagnostic Codes 6600-6846.  Rather, the new regulations affected how the evaluation criteria were to be applied, including when a pulmonary function test (PFT) is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which PFT result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  In the present case, the application of the new regulations to the appellant's claim after October 6, 2006, does not change the evaluation to be assigned if analyzed under the old regulations.

Although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  Here, for example, the appellant is competent to describe his difficulties with shortness of breath and easy fatigability.

The appellant was afforded a VA medical examination in July 2004; he complained of fevers, night sweats, weight loss and lethargy.  The examiner stated that there were no findings of respiratory failure, pulmonary hypertension, cor pulmonale or chronic heart failure.  The examiner also stated that the results of the appellant's pulmonary function testing (PFT) demonstrated moderate restrictive ventilary defect with normal diffusing capacity.  

The appellant underwent another VA medical examination in June 2005; the examiner reviewed the appellant's claims file and medical records.  The appellant complained of a productive cough, fatigue, night sweats, orthopnea, shortness of breath on exertion, and peripheral swelling.  The examiner noted that the peripheral swelling represented dependent edema that cleared at night.  The examiner also noted that previous studies had indicated the presence of scarring and fibrosis consistent with previous pulmonary sarcoidosis.  On physical examination, the appellant exhibited wheezing, a persistent cough and dyspnea on mild exertion.  The results of the appellant's PFT revealed obstructive pulmonary impairment.  The examiner stated that there was no evidence of pulmonary hypertension, cor pulmonale or right ventricular hypertrophy.  The examiner further stated that the disability impacted the appellant's occupational activities such that he had a lack of stamina with weakness and fatigue and that he was medically retired from his job due to lack of stamina in performing his job.  

The appellant was afforded another VA medical examination in December 2008; the examiner reviewed the appellant's claims file and medical records.  The examiner stated that the appellant had a history of shortness of breath at rest, a history of weight changes and daytime somnolence.  On chest x-ray, the appellant's pulmonary artery was borderline enlarged.  There was bilateral peribronchial thickening and areas of parenchymal fibrosis and architectural distortion present throughout both lungs.  The findings were said to be suggestive of a nonspecific interstitial process; silicosis and sarcoidosis were thought to be less likely.  The radiologist stated that hypersensitivity pneumonitis could account for the changes.

The appellant underwent another VA medical examination in June 2009; the examining physician's assistant reviewed the appellant's claims file and medical records.  The appellant complained of getting bronchitis often and pneumonia yearly.  The examiner noted that the appellant had a positive history of dyspnea at rest.  The examiner rendered a diagnosis of pneumoconiosis and stated that the most recent PFT continued to show a moderate obstructive lung defect.

In September 2010, the appellant was afforded another VA medical examination; the examiner reviewed the appellant's claims file and medical records.  The examiner noted that a July 2006 VA sleep study had been normal without evidence of respiratory disordered breathing, but the appellant had been in a state of hypoxia through much of the night.  The use of chronic oxygen therapy was recommended.  The examiner rendered a diagnosis of pneumoconiosis.  The examiner also reviewed the appellant's PFT from 2005 to 2010, and concluded that the appellant's PHTN was secondary to the service-connected lung disability.  

In March 2012, the appellant underwent a VA medical examination; the examining physician reviewed the appellant's claims file and medical records.  The examiner noted that the appellant had been diagnosed with pneumoconiosis in mid-1977; with sarcoidosis in 1977; with moderate PHTN in 2005; and with chronic obstructive pulmonary disease (COPD) in August 2005.  The examiner stated that the March 2012 chest x-ray showed the presence of diffuse interstitial changes consistent with pulmonary disease.  The examiner also stated that the March 2012 echocardiogram results indicated moderate PHTN and that the March 2012 PFT demonstrated a moderate restrictive lung defect with no obstructive lung defect.  The examiner further stated that the appellant's respiratory condition had resulted in cardiopulmonary complications (PHTN).  The examiner stated that the appellant's prior PFT had also revealed restrictive lung disease.  (See, e.g., the report of the VA medical examination conducted in March 1981).  The examiner noted that the appellant was able to slowly walk for only one-half of a block and that he complained of dyspnea, fatigue and dizziness.  The examiner concluded that the appellant's METS (metabolic equivalent) level was equivalent to 1-3, and that his lung disease was responsible for 90 percent of the METS limitation.  The examiner stated that the appellant's restrictive lung disease was associated with his moderate PHTN and that, due to the appellant's significant dyspnea and weakness, he would be unable to work.  

The appellant contends that his service-connected pulmonary disability at issue in this case has been more severely disabling than reflected by the current 30 percent evaluation.  He testified at his March 2007 Travel Board hearing that VA doctors had treated him for what they diagnosed as pulmonary hypertension.  (Review of VA treatment record reflects that VA doctors had referred the appellant, in July 2005, for additional testing that yielded a diagnosis of moderate PHTN).  He said that he was unable to work as a result of his pulmonary disability.  The appellant stated that he experienced night sweats and that he would gasp for air.  He also testified that his respiratory system medications did not help with his lack of energy which was his main complaint.

The appellant was originally granted service connection for a respiratory system disability in a rating action issued in January 1980.  He was assigned an initial evaluation of 30 percent which has continued to the present time.  The 30 percent rating was assigned under Diagnostic Code 6846, pulmonary sarcoidosis.

Under Diagnostic Code 6846, a 30 percent rating is warranted for sarcoidosis where there is pulmonary involvement with persistent symptoms requiring chronic low dose (maintenance) or intermittent corticosteroids.  A 60 percent rating is warranted for sarcoidosis where there is pulmonary involvement requiring systemic high dose (therapeutic) corticosteroids for control.  A 100 percent rating is warranted for sarcoidosis where there is cor pulmonale; or cardiac involvement with congestive heart failure; or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment.  This Diagnostic Code indicates that the active disease or residuals of sarcoidosis may otherwise be rated as chronic bronchitis (Diagnostic Code 6600) and extra-pulmonary involvement under the specific body system involved.  

Diagnostic Code 6600 provides that a 30 percent evaluation will be assigned where there is a forced expiratory volume in 1 second (FEV-1) of 56 to 70 percent predicted, or; FEV-1/ forced vital capacity (FVC) of 56 to 70 percent, or; diffusion capacity of the lung for carbon monoxide by the Single Breath Method (DLCO (SB)) 56 to 65 percent predicted.  A 60 percent rating requires FEV-1 of 40 to 55 percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 40 to 55 percent predicted , or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit.  A rating of 100 percent requires an FEV-1 less than 40 percent of predicted value, or FEV1/FVC less than 40 percent, or; DLCO (SB) less than 40 percent predicted, or; a maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; the veteran requires outpatient oxygen therapy. 

Pursuant to 38 C.F.R. § 4.97, pneumoconiosis and hypersensitivity pneumonitis are classified as interstitial lung diseases.  The general rating formula for interstitial lung disease (Diagnostic Codes 6825 through 6833) provides a 30 percent rating for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.

Pursuant to 38 C.F.R. § 4.97, chronic pleural effusion or fibrosis is classified as restrictive lung disease.  The general rating formula for restrictive lung disease (Diagnostic Codes 6840 through 6845) provides a 30 percent rating for when PFT shows an FEV-1 that is 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or when the (DLCO) (SB) is 56 to 65 percent predicted.  A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DLCO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale, or there is pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or where there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.

What is common to all of these Diagnostic Codes is that a 100 percent evaluation is warranted when PHTN is present.  While Diagnostic Code 6846 does not directly mention PHTN, it refers to rating active disease under Diagnostic Code 6600, which does list PHTN as warranting a 100 percent rating.

The Board notes that early PHTN is difficult to detect in patients with lung disease such as the appellant's because its symptoms are the same as those of the underlying lung disease: progressive dyspnea on exertion and exercise impairment with an insidious onset.  The term 'insidious' is defined as coming on in a stealthy manner; of gradual and subtle development.  DORLAND'S ILLUSTRATED DICTIONARY 957 (31st ed. 2007).  In addition, findings may be absent or minimal during physical examination or imaging.  The symptoms and signs of PHTN include anorexia, chest pain, syncope, peripheral edema and fatigue, especially when the severity of the fatigue seems out of proportion to the degree of underlying parenchymal lung disease.  The clinical evidence of record reflects that the appellant had been diagnosed with moderate PHTN as of mid-2005 and that he had complained of symptoms associated with PTHN going back to his April 2004 claim for increase.  Clearly, if PHTN has an insidious onset and if the appellant's PHTN was of moderate severity in mid-2005, the onset of the appellant's PHTN must have occurred earlier than mid-2005 - despite the negative findings on VA examination in July 2004, and June 2005.  The record reflects that the appellant complained of PHTN symptoms such as chest pain, peripheral edema and fatigue in the period between April 2004 and June 2005, indicating that it was at least as likely as not present in April 2004.

In summary, the evidence of record does demonstrate that the appellant has complained of the effects of his pulmonary disability since April 2004.  Since that time, he has reported experiencing night sweats, fevers, lethargy, exertional impairment, a persistent productive cough and shortness of breath on mild exertion, chest pain, wheezing and peripheral (dependant) edema.  In addition, the appellant's statements about his symptoms are lay assertions which may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  Furthermore, the appellant was tested for, and diagnosed with, PHTN (moderate severity found) in a VA facility after VA stress testing yielded abnormal results in July 2005.  

The Board has reviewed the appellant's statements about his pulmonary disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board finds that the appellant's reports about his symptomatology to be creditable.

After considering the evidence of record, including the lay evidence of record, and affording the appellant the benefit-of-the-doubt, the Board concludes that the Veteran is entitled to a higher evaluation of 100 percent for his pulmonary disability based on the presence of PHTN.  The findings set forth above, including PHTN, most closely approximate those necessary for a 100 percent evaluation for a respiratory system disability under such Diagnostic Codes as 6600, 6604, 6825-6833, and 6845 or 6846; these findings have been reflected in the clinical record going back to April 20, 2004.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  As reflected in the decision above, the Board does not find variation in the appellant's respiratory system symptomatology or clinical findings that warrant the assignment of any staged ratings for the appellant's service-connected pulmonary disability.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  However, a claim for TDIU may not be considered when a 100 percent rating is in effect.  See VAOPGCPREC 6-99; and Herlehy v. Principi, 15 Vet. App. 33 (2001).  Therefore, the Board finds that no further consideration of TDIU is warranted.

In summary, the Board finds that, with consideration of the above criteria and the reasonable-doubt doctrine, an evaluation of 100 percent is warranted for the Veteran's service-connected pulmonary disability as of April 20, 2004.


ORDER

A schedular evaluation of 100 percent is granted for the Veteran's service-connected pulmonary disability as of April 20, 2004, subject to the law and regulations governing the award of monetary benefits.


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


